Borden, J.,
concurring. I agree with much of the majority opinion’s analysis and with its result. I reach that result, however, by a slightly different route.
*572I agree that due process of law requires a competency hearing for a parent in a termination of parental rights case where a motion for such a hearing is made, or where, absent such a motion, the record reasonably suggests the need for such a hearing. I see no reason, however, to impose that requirement outside the confines of General Statutes § 45a-708. Since we ordinarily read statutes so as to comply, rather than conflict, with applicable constitutional requirements; see In re Valerie D., 223 Conn. 492, 613 A.2d 748 (1992); I would read that statute to incorporate those requirements.
Furthermore, I believe that much of the majority’s discussion regarding the purported inadequacy of that statute, for purposes of due process of law, assumes that a guardian ad litem would not necessarily supply the protection that an incompetent parent would need. That is an unwarranted assumption. The appointment of an appropriate guardian ad litem might very well, in some circumstances, lead to full compliance with all due process protections for his ward. In such a case, for example, the guardian ad litem, either together with or separate from the parent’s attorney, recognizing the limitations imposed on him by his ward’s incompetence, might request the court to continue the case for a reasonable amount of time in order for the ward to regain competence, if that were possible. Thus, the range of options can only be gauged by the facts of the particular case, and it is premature to say in this case that the appointment of a guardian ad litem is or is not constitutionally inadequate.